PER CURIAM.
Mark Alvarez appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.
Alvarez was convicted of one count of burglary with an assault and one count of robbery with a firearm. On each count, he was sentenced to concurrent prison terms of 10 years as a habitual violent felony offender and 15 years as prison releasee reoffender.
We reverse because appellant’s sentences imposed pursuant to both the habitual violent offender and a prison releasee reoffender, are not authorized under the Prison Releasee Reoffender Act. See Grant v. State, 770 So.2d 655 (Fla.2000); Yehowshua v. State, 773 So.2d 654 (Fla. 4th DCA 2000). Because the court was not authorized to impose sentences as a habitual felony offender with greater sentences as a prison releasee reoffender, we strike the habitual offender designation. See Grant, 770 So.2d at 659.
POLEN, C.J., WARNER and GROSS, JJ., concur.